Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 28, 1973, convicting him of criminal possession of stolen property in the second degree, unauthorized use of a vehicle and illegal possession of a vehicle identification number plate, after a nonjury trial, and imposing sentence. Judgment reversed, on the law and the facts, and indictment dismissed. In our opinion, defendant’s guilt was not established beyond a reasonable doubt. Hopkins, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.